                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                   WESTERN DIVISION AT CINCINNATI

JAMES RICE,

                      Petitioner,               :   Case No. 1:17-cv-293

       - vs -                                       District Judge Timothy S. Black
                                                    Magistrate Judge Michael R. Merz

CHAE HARRIS, Warden,
 Warren Correctional Institution,
                                                :
                      Respondent.


        SUPPLEMENTAL REPORT AND RECOMMENDATIONS


       This habeas corpus case under 28 U.S.C. § 2254 was brought by Petitioner James Rice

with the assistance of counsel, seeking relief on speedy trial grounds from his convictions in the

Hamilton County Court of Common Pleas. The Magistrate Judge recommended dismissing the

Petition but the granting of a certificate of appealability (“Report,” ECF No. 17). Both parties

have objected (ECF Nos. 20, 21). Neither party has responded to the other party’s Objections and

the time for doing so has expired.       District Judge Black has recommitted the case for

reconsideration in light of the Objections (ECF No. 22).



Petitioner’s Objections



       The parties agree that the controlling U.S. Supreme Court precedent is Barker v. Wingo,

407 U.S. 514 (1972). The Ohio First District Court of Appeals was the last state court to issue a

reasoned decision in the case and it expressly applied Barker, weighing each of the four factors

                                                1
Barker makes relevant. State v. Rice, 2015-Ohio-5481, 57 N.E. 3d 84, 2015 Ohio App. LEXIS

5301 (1st Dist. Dec. 30, 2015); appellate jurisdiction declined 145 Ohio St. 3d 1460 (2016). The

Report concluded the First District’s weighing of those factors was not objectively unreasonable

(Report, ECF No. 17, PageID 1978-79).

       The four factors to be assessed under Barker are (1) length of delay, (2) reasons for the

delay, (3) defendant’s assertion of his speedy trial rights, and (4) prejudice to the defendant.

Barker, 407 U.S. at 523, 530-31, 533. The First District concluded the first two factors weighed

slightly in Petitioner’s favor and Petitioner accepted that conclusion (Traverse, ECF No. 14,

PageID . That is, he did not assert they should have weighed heavily in his favor.



The Third Factor: Delay in Assertion of Speedy Trial Rights



       Rice first learned he was being charged with the offenses involved here on August 19,

2014, when he was arrested upon his release from prison on other charges. He filed his motion to

dismiss on speedy trial grounds December 1, 2014. The First District found Rice bore some

responsibility for this delay and weighed it “slightly” against him. State v. Rice, supra, § 27.

       The Report concluded this was not an objectively unreasonable application of the third

Barker factor (ECF No. 17, PageID 1975). Although the motion to dismiss had fifty-one pages of

exhibits, most were public records and none were the result of independent investigation by trial

counsel. Id.

       Petitioner asserts in his Objections that it was objectively unreasonable to give any weight

to the length of the delay (ECF No. 21, PageID 1994). First he says his three-month delay in

moving to dismiss was far less than the State’s eighteen month delay in charging. Id. While that is



                                                 2
true, Barker does not suggest that a significant delay by the State in bringing charges excuses a

delay in asserting the speedy trial right. Rather, both factors are to be assessed separately and then

weighed together with the other two. The appropriate question in habeas is whether the First

District acted unreasonably in assessing some responsibility to Rice for his delay in asserting the

speedy trial right. Its reasons for doing so are cogent and supported by the record

       Petitioner also objects that “the Magistrate Judge erred by failing to consider the force of

Rice’s assertion of his right.” (Objections, ECF No. 21, PageID 1994). The Magistrate Judge

agrees that Barker distinguishes between pro forma and forceful assertion of the speedy trial right.

But the Report does treat this point by accepting dissenting Judge Cunningham’s observation that

the motion to dismiss was not a pro forma, last-minute, maneuver (ECF No. 17, PageID 1975-76),



The Fourth Factor: Prejudice from the Delay



       Courts are to assess the fourth Barker factor, prejudice resulting from the delay, "in light

of the interests the speedy trial right was designed to protect," including preventing oppressive

pretrial incarceration, minimizing the accused's anxiety, and limiting the possibility that the

passage of time will impair the accused's ability to mount a defense.” Rice, 2015-Ohio-5481 at ¶

28, quoting Barker, 407 U.S. at 532.

       In the First District, the only prejudice Rice claimed was that he lost the chance to serve

his sentence for this home invasion conviction concurrently with a sentence he was already serving

on a conviction in Butler County. The First District rejected this claim, noting that the Supreme

Court authority relied on, Smith v. Hooey, 393 U.S. 374 (1969), counted the loss of a chance at

concurrent sentences as “one of many circumstances” the Supreme Court had relied on, whereas



                                                  3
Rice relied on this fact alone to show prejudice. The Report concluded this was not an objectively

unreasonable application of Barker in light of Smith. The Report also noted this home invasion

offense was completely separate from the drug and weapons offenses for which he was serving

time out of Butler County (Report, ECF No. 17, PageID 1978).

        Petitioner’s Objections merely cite Smith v. Hooey without discussing the First District’s

thorough analysis of the weight of that case (ECF No. 21, PageID 1995). Arguing prejudice from

loss of the concurrent sentence possibility, Petitioner cites the presumption of concurrent sentences

under Ohio law provided in Ohio Revised Code § 2929.14(C). But that presumption applies to

multiple sentences imposed in the same case. Here the sentences were for different offenses

committed at different times in different counties.        Ohio law provides no presumption of

concurrent sentences under those circumstances.

        In addition to prejudice from loss of the possibility of concurrent sentences, Rice now

asserts in his Objections that he was prejudiced by the loss of evidence during the time he was

awaiting trial (Objections, ECF No. 21, PageID 1996). The Report found that the only prejudice

Rice claimed in the Ohio courts was the loss of the possibility of concurrent sentences (Report,

ECF No. 17, PageID 1977, citing Rice, supra, at ¶ 33). Rice now points to no place in the state

court proceedings where he made a claim of prejudice from the loss of evidence. Any claim of

prejudice from the loss of evidence is forfeited by failing to raise it in the state courts.

Alternatively, if Rice did raise this claim in the state courts, he failed to raise it in his pleadings

here and it is forfeited on that basis.




                                                  4
Balancing



         Barker also held

                [N]one of the four factors identified above [is] either a necessary or
                sufficient condition to the finding of a deprivation of the right of
                speedy trial. Rather, they are related factors and must be considered
                together with such other circumstances as may be relevant. In sum,
                these factors have no talismanic qualities; courts must still engage
                in a difficult and sensitive balancing process.

407 U.S. at 533. When the Supreme Court prescribes a balancing test for determining whether a

constitutional right has been violated without prescribing what weight must be given to any

particular factor, it necessarily commits a fair amount of discretion to the court which must do the

weighing. That is, weighing is a less exact process than deciding in a binary fashion whether a

fact has or has not been proven. Here the First District in a lengthy opinion1 by Judge Patrick

Fischer considered all four Barker factors and gave cogent reasons why they favored one side or

the other and how much they weighed on the speedy trial question.

        Because AEDPA permits granting the writ only when the state court acts unreasonably, the

more general the rule at issue – and thus the greater the potential for reasoned disagreement among

fair-minded judges - the more leeway state courts have in reaching outcomes in case-by-case

determinations. Renico v. Lett, 559 U.S. 766 (2010), quoting Yarborough v. Alvarado, 541 U.S.

652, 664 (2004). “[E]valuating whether a rule application was unreasonable requires considering

the rule’s specificity.” Id.

        The Supreme Court has recently summarized the standard for review of a state court

decision under 28 U.S.C. § 2254(d)(1):



1
 The depth of the discussion contrasts markedly with the previously all-too-common summary decisions from the
First District which summarily disposed of appeals on that court’s accelerated calendar.

                                                     5
               [The § 2254(d)(1) standard is difficult to meet.] Metrish v.
               Lancaster, 569 U. S. ___, ___, 133 S. Ct. 1781, 185 L. Ed. 2d 988,
               996 (2013). “‘[C]learly established Federal law’” for purposes of
               §2254(d)(1) includes only “‘the holdings, as opposed to the dicta, of
               this Court’s decisions.’” Howes v. Fields, 565 U. S. ___, ___, 132
               S. Ct. 1181, 182 L. Ed. 2d 17, 25 (2012) (quoting Williams v. Taylor,
               529 U. S. 362, 412, 120 S. Ct. 1495, 146 L. Ed. 2d 389 (2000)). And
               an “unreasonable application of” those holdings must be
               “‘objectively unreasonable,’” not merely wrong; even “clear error”
               will not suffice. Lockyer v. Andrade, 538 U. S. 63, 75-76, 123 S. Ct.
               1166, 155 L. Ed. 2d 144 (2003). Rather, “[a]s a condition for
               obtaining habeas corpus from a federal court, a state prisoner must
               show that the state court’s ruling on the claim being presented in
               federal court was so lacking in justification that there was an error
               well understood and comprehended in existing law beyond any
               possibility for fairminded disagreement.” Harrington v. Richter,
               562 U. S. ___, ___, 131 S. Ct. 770, 178 L. Ed. 2d 624, 641 (2011).

White v. Woodall, 572 U.S. ___, 134 S. Ct. 1697, 188 L. Ed. 2d 698 (2014).

       Because the First District’s application of Barker is not objectively unreasonable, the

Magistrate Judge adheres to his prior recommendation that the Petition be dismissed.



Respondent’s Objections



       Respondent objects to the Report’s recommendation that Rice be granted a certificate of

appealability (Objection, ECF No. 20). The Report found that Judge Cunningham’s dissent in the

First District was well-reasoned and supported the conclusion that upholding the majority decision

would be debatable among jurists of reason (Report, ECF No. 17, PageID 1979).

       Because Barker adopts a weighing test, it is not surprising that appellate judges might

disagree on the weight to be given to each of the factors as the evidence presents itself in a given

case. Judge Cunningham’s dissent is not pro forma. It discusses the relevant factors and does not

import into the case any matter which is irrelevant. While the Magistrate Judge continues to



                                                 6
believe the majority opinion is well within the AEDPA standard, i.e., it is not objectively

unreasonable, that does not make it undebatable. On that basis, the Magistrate Judge adheres to

his prior conclusion that Rice should be granted a certificate of appealability if the Court adopts

the recommendation on the merits.



Conclusion



       Having reconsidered the Report in light of the Objections, the Magistrate Judge adheres to

his prior recommendations: the Petition should be dismissed but Rice should be allowed an appeal

to the Sixth Circuit.



October 5, 2018.

                                                                 s/ Michael R. Merz
                                                                United States Magistrate Judge



                            NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Such objections shall specify the portions of the Report objected to and
shall be accompanied by a memorandum of law in support of the objections. If the Report and
Recommendations are based in whole or in part upon matters occurring of record at an oral hearing,
the objecting party shall promptly arrange for the transcription of the record, or such portions of it
as all parties may agree upon or the Magistrate Judge deems sufficient, unless the assigned District
Judge otherwise directs. A party may respond to another party=s objections within fourteen days
after being served with a copy thereof. Failure to make objections in accordance with this
procedure may forfeit rights on appeal. See United States v. Walters, 638 F.2d 947, 949-50 (6th
Cir. 1981); Thomas v. Arn, 474 U.S. 140, 153-55 (1985).



                                                  7
